Response to amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 3/17/22.  Claims 1-18 are presented for examination.
	Regarding claim 1, the subject matter comprising “instructing the at least one slave to synchronously update the received to-be-updated event” is statutory as it comprises practical application to integrate updating an event a specific location (slave).
	Regarding claim 7, the subject matter comprising “updating data on a local database based on received to-be-updated event if receiving an update instruction issued by a master” is statutory as it comprises practical application to integrate updating data on a specific location (local database) based on update instruction received by a master.
	Claims 9, 15, 17 and 18 comprise substantially the same subject matter as either claim 1 or 7 and are found statutory on the merit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al (USPN. 2016/0203202) in view of Holenstein et al (USPN. 2006/0200533).

Regarding claims 1, 9 and 17, Merriman teaches an apparatus, medium and method for updating data, comprising a processor (figs. 1 and 9): sending a to-be-updated event to at least one slave (fig. 3, slave and master update, par. 42); and
controlling a local database to update the to-be-updated event, and synchronization issuing an update instruction to the at least one slave, the update instruction instructing the at least one slave to synchronize update the received to-be-updated event (fig. 3 and par. 42, local database comprises information on replication status with slave).  To the degree that Merriman’s synchronization is not synchronous, using synchronous replication in synchronization systems is well known.  One such system, Holenstein, teaches advantages of using synchronous replication from slaves to master and vice versa including to win the master’s database (pars. 119-121, Holenstein).  It would have been obvious to integrate Holenstein’s synchronous replication between master to slave into Merriman by setting the master/slave application to avoid collision (par. 191, Holenstein).  One would have been motivated to synchronously replicate between master/slave to win the master’s database (par. 191, “win master’s database, Holenstein).
  
2. The method according to claim 1, wherein the sending a to-be-updated event to at least one slave comprises: acquiring the to-be-updated event from a master work thread in a same progress via a master service thread by shared memory, and sending the to-be-updated event to the at least one slave via the master service thread (pars. 39 and 42, respective database is updated based on synchronization event, Merriman).

3. The method according to claim 1, wherein a trigger condition of the controlling a local database to update the to-be-updated event, and synchronously issuing an update instruction to the at least one slave is: a number of received receipt acknowledgment messages is greater than a set acknowledgment threshold, wherein each slave returns a receipt acknowledgment message after receiving the to-be-updated event (par. 50, slave to master, votes generate quorum/consensus to determine freshest node, Merriman).

4. The method according to claim 1, wherein before the controlling a local database to update the to-be-updated event, and synchronously issuing an update instruction to the at least one slave, the method further comprises: rolling back the to-be-updated event if detecting partition or failure of the local database (par. 54, roll back based on failure/issue, Merriman).

5. The method according to claim 1, wherein the method further comprises: generating a master offline message via a master service thread based on a new master voted by a local state machine, and offlining the master via a master work thread based on the master offline message (par. 132, monitoring heartbeat and messaging, also see monitoring communication state at pars. 161 and 163, Merriman).

6. The method according to claim 5, wherein a state machine voting for a new master comprises: receiving a request for being a new master sent by a state machine associated with other database (par. 132, monitoring heartbeat message and selecting a new node when needed, and par. 50, consensus of votes to generate a quorum of reporting systems, Merriman);
 responding with an approval message if data amount of to-be-updated events in the other database is greater than or equal to data amount of to-be-updated events in the local database, or otherwise responding with a disapproval message (par. 50, threshold for having the freshest data); and using a database obtaining a highest number of approval messages as the new master (par. 50, slave in sync with new master, Merriman).

Regarding apparatus, method and medium of claims 7, 15 and 18, Merrimmam teaches method for updating data, comprising a processor and memory (figs. 1, 3 and 9, processor): receiving a to be updated event and storing the received to-be-updated event in a local disk or hard disk (figs. 3 and 9, events stored and updated and or to be updated in disk, pars. 42 and 50); and updating data on a local database based on the received to-be-updated event if receiving an update instruction issued by a master (pars. 39 and 42, respective database is updated based on synchronization event, Merriman).  To the degree that Merriman’s updating is not synchronous, using synchronous replication in synchronization systems is well known.  One such system, Holenstein, teaches advantages of using synchronous replication from slaves to master and vice versa including to win the master’s database (pars. 119-121, Holenstein and master to slave changes in pars. 71-74 using inserts and other operations and results dependent on whether collisions exist).  It would have been obvious to integrate Holenstein’s synchronous replication between master to slave into Merriman by setting the master/slave application to avoid collision (par. 191, Holenstein).  One would have been motivated to synchronously replicate between master/slave to win the master’s database (par. 191, “win master’s database, Holenstein).


8 and 16. The method according to claim 7, wherein before the updating data on a local database based on the received to-be-updated event if receiving an update instruction issued by a master, the method further comprises (par. 42, updates received from a master, Merriman):
 controlling the local database to perform updating and event committing based on the to-be-updated event if partition or failure of the master occurs, and the local database is a voted candidate master (par. 50, slave to master, votes generate quorum/consensus to determine freshest node, Merriman); and switching the local database to a new master (pars. 44 and 50, slave to master, votes generate quorum/consensus to determine freshest node wherein the freshest node becomes new master, Merriman); or comparing with to-be-updated events in the new master to delete more to-be-updated events than to-be-updated events in the new master if partition or failure of the master occurs, and the local database is still a slave after voting (par. 15, comparing to delete object and par. 54, roll back based on failure/issue, Merriman).

	Apparatus claims 10-14 comprise substantially the same subject matter as rejected method claims 2-6 above, are rejected on the merits.

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. See comments below.

	Applicant alleges regarding claim 7 that Merriman does not teach updating the to-be-updated event.  
	Examiner disagrees.  Merriman teaches storing and synchronizing data based on changes or updates  (pars. 39 and 42).  Data stored and not used cannot be updated, and it would be counter intuitive to do, as alleged and not supported with evidence by the Applicant.  For more details, please refer to the updated rejection.

	Applicant alleges regarding claim 1 that Holenstein teaches away from the claimed invention as replication from the master to all slaves is asynchronous and not synchronous.
	Examiner disagrees. Holenstein, teaches advantages of using synchronous replication from slaves to master and vice versa including to win the master’s database (pars. 119-121, and 171, Holenstein).  This is explicitly taught in par. 119 comprising “slave’s synchronous change that set the master’s database to this value”.  For example, the winning node is a Master node and all other nodes are slaves.  Slave nodes need to compete for changes, and Master node does not.  Holenstein teaches master to slave changes in pars. 71-74 using inserts and other operations and results dependent on whether collisions exist.  As such, the allegation is believed moot.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 10, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153